ORDER

PER CURIAM.
Melvin Leroy Tyler (“Movant”) appeals from the judgment denying his Rule 27.26 motion to vacate, set aside or correct his judgment and sentence without an eviden-tiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s determination is not clearly erroneous. Rule 27.26(j). An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).